DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0157372).
	As to claim 1, Choi discloses in figures 1-2, a display device 102 comprising: a first base substrate 118; a display control circuit 128 disposed at a first side surface of the first base substrate; first conductive layers 139 respectively disposed in first recesses 136 recessed from a first side surface of the first base substrate; signal lines 126 extending lengthwise individually in a first direction, overlapping the first base substrate, and respectively electrically connected to the first conductive layers, wherein a first recess among the first recesses 136 comprises three flat faces formed of a same material, wherein a first conductive layer among the first conductive layers 139 directly contacts each of the three flat faces, wherein the control circuit 128 is electrically connected to the first conductive layers.  Choi discloses in paragraph [0013] that the display device may be a liquid crystal display, which implies a second base substrate overlapping the first base substrate and a liquid crystal layer (image display layer) disposed between the first base substrate and the second base substrate.  Choi discloses in paragraphs [0021]-[0022] that the signal lines 126 may include gate lines extending lengthwise individually in the first direction, overlapping the first base substrate, and respectively electrically connected to the first conductive layers 139, and data lines extending lengthwise individually in the second direction, electrically insulated from the gate lines, and overlapping the first base substrate, wherein pixels are electrically connected to the gate lines and data lines.  Choi discloses in paragraph [0024] that the display control circuit 128 may include a gate driver disposed at a first side surface of the first base substrate and a data driver disposed at a second side surface of the first base substrate.
	Choi does not disclose that the gate driver contacts side surfaces of the first conductive layers and side surfaces of the gate lines exposed through the first side surface.  However, Choi discloses in paragraph [0027] that although the control circuit 128 is attached at the lower surface of the base substrate 118, it may be attached at another surface in other cases.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi such that the gate driver contacts side surfaces of the first conductive layers and side surfaces of the gate lines exposed through the first side surface because it was a matter of design choice.
	As to claim 2, Choi discloses all of the elements of the claimed invention discussed above regarding claim 1.  Choi further discloses in figures 1-2, the second side surface 108 extends lengthwise in a first direction, wherein the first side surface 112 of the first base substrate 118 extends lengthwise in a second direction different from the first direction, and wherein the first recesses 136 are arranged in the second direction and have respective depths in the first direction.
	As to claim 3, Choi discloses all of the elements of the claimed invention discussed above regarding claim 2.  Choi further discloses in figures 1-2 and paragraphs [0021]-[0022] that the signal lines 126 may include gate lines extending lengthwise individually in the first direction, overlapping the first base substrate, and respectively electrically connected to the first conductive layers 139, and data lines extending lengthwise individually in the second direction, electrically insulated from the gate lines, and overlapping the first base substrate, wherein pixels are electrically connected to the gate lines and data lines.
	As to claim 4, Choi discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose wherein each of the first conductive layers is wider than each of the gate lines in the second direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Choi such that each of the first conductive layers is wider than each of the gate lines in the second direction in order to provide a better electrical connection to the gate driver.
	As to claim 5, Choi discloses all of the elements of the claimed invention discussed above regarding claim 3.  Choi further discloses in figure 2, wherein the gate driver 128 comprises: a first flexible circuit board 132 (paragraph [0026]); a first driving chip 130 mounted to the first flexible circuit board; and first pads 134 disposed on the first flexible circuit board, electrically connected to the first driving chip, and respectively electrically connected to the first conductive layers 139.
	As to claim 6, Choi discloses all of the elements of the claimed invention discussed above regarding claim 5.  Choi further discloses in figures 1-2, wherein the first flexible circuit board overlaps the first side surface 112 of the first base substrate 118.
As to claim 7, Choi discloses all of the elements of the claimed invention discussed above regarding claim 3.  Choi further discloses in figures 1-2 and paragraphs [0021]-[0022], second conductive layers 139 respectively disposed in second recesses 136 recessed from the second side surface 108 of the first base substrate 118, wherein the second recesses are arranged in the first direction and have respective depths in the second direction, and wherein the data driver 128 is electrically connected to the second conductive layers.
As to claim 8, Choi discloses all of the elements of the claimed invention discussed above regarding claim 7.  Choi further discloses in figures 1-2 and paragraphs [0021]-[0022], wherein the data lines 126 are respectively electrically connected to the second conductive layers 139.
As to claim 9, Choi discloses all of the elements of the claimed invention discussed above regarding claim 7, but does not disclose a connection electrode disposed between the second conductive layers and the data lines to electrically connect the data lines and the second conductive layers.  However, the data lines would have been separated from the second conductive layers by a gate insulator which electrically separates the gate lines from the data lines and prevents them from short circuiting.  Therefore, a connection electrode disposed between the second conductive layers and the data lines was necessary to electrically connect the data lines and the second conductive layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Choi  by providing a connection electrode disposed between the second conductive layers and the data lines in order to electrically connect the data lines to the second conductive layers through the gate insulator.
As to claim 10, Choi discloses all of the elements of the claimed invention discussed above regarding claim 9, but does not disclose wherein each of the second conductive layers and each of the connection electrodes is wider than each of the data lines in the first direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Choi such that each of the second conductive layers and each of the connection electrodes is wider than each of the data lines in the first direction in order to provide a better electrical connection to the data driver.
As to claim 11, Choi discloses all of the elements of the claimed invention discussed above regarding claim 9.  Furthermore, because the connection electrodes are on and in direct contact with the second conductive layers which are formed in the base substrate, the connection electrodes are coplanar with the faces of the gate lines.
As to claim 12, Choi discloses all of the elements of the claimed invention discussed above regarding claim 7.  Choi further discloses in figures 2-3, wherein the data driver 128 comprises: a second flexible circuit board 132 (paragraph [0026]); a second driving chip 130 mounted to the second flexible circuit board; and second pads 134 disposed on the second flexible circuit board, electrically connected to the second driving chip, and respectively electrically connected to the second conductive layers 139.
As to claim 13, Choi discloses all of the elements of the claimed invention discussed above regarding claim 12.  Furthermore, the second flexible circuit board overlaps the second side surface 108 of the first base substrate 118.
As to claim 14, Choi discloses in figures 1-2 and paragraphs [0021]-[0022] and [0024]: preparing first recesses 136 that are recessed from a first side surface 112 of a first base substrate 118; preparing second recesses 136 that are recessed from a second side surface 108 of the first base substrate 118; providing first conductive layers 139 in the first recesses 136, respectively; providing second conductive layers 139 in the second recesses 136, respectively; electrically connecting a gate driver 128 to the first conductive layers 139; and electrically connecting a data driver 128 to the second conductive layers 139, wherein a first recess among the first recesses comprises three flat faces formed of a same material, and wherein a first conductive layer among the first conductive layers directly contacts each of the three flat faces.
As to claim 15, Choi discloses all of the elements of the claimed invention discussed above regarding claim 14.  Choi further discloses in paragraph [0043] that the connection edge of the display substrate may be patterned via laser ablation.  Therefore, preparing the first and second recesses comprises irradiating a laser toward the first side surface 112 of the first base substrate 118 and the second side surface 108 of the first base substrate 118.
As to claim 16, Choi discloses all of the elements of the claimed invention discussed above regarding claim 14.  Choi further discloses in figures 1-2 and paragraphs [0021]-[0022], gate lines 126 disposed on the first base substrate 118 and extending in a first direction, data lines 126 extending in a second direction different from the first direction, wherein the second side surface 108 of the first base substrate 118 extends lengthwise in the first direction, wherein the first side surface 112 of the first base substrate 118 extends lengthwise in the second direction, wherein the first recesses 136 have respective depths in the first direction, wherein the second recesses 136 have respective depths in the second direction, wherein the gate lines 126 are respectively electrically connected to the first conductive layers 139, and wherein the data lines 126 are respectively electrically connected to the second conductive layers 139.  Choi does not disclose an insulation layer disposed between the gate and data lines.  However, it was well known to provide an insulation layer between the gate and data lines in order to prevent them from short circuiting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by providing an insulation layer between the gate and data lines in order to prevent them from short circuiting.
	As to claim 17, Choi discloses all of the elements of the claimed invention discussed above regarding claim 14.  Choi further discloses in figures 1-2 and paragraph [0024], wherein the gate driver 128 comprises: a first flexible circuit board 132; a first driving chip 130 mounted to the first flexible circuit board; and first pads 134 disposed on the first flexible circuit board, electrically connected to the first driving chip 130, and respectively electrically connected to the first conductive layers 139, and wherein the data driver 128 comprises: a second flexible circuit board 132; a second driving chip 130 mounted to the second flexible circuit board; and second pads 134 disposed on the second flexible circuit board, electrically connected to the second driving chip 130, and respectively electrically connected to the second conductive layers 139.
As to claim 18, Choi discloses all of the elements of the claimed invention discussed above regarding claim 14.  Choi further discloses in paragraph [0043] that the connection edge of the display substrate may be patterned via laser ablation.  Therefore, preparing the first recesses comprises irradiating a first laser toward a first portion of a face of the first base substrate, wherein the first portion of the face of the first base substrate is adjacent to the first side surface 112 of the first base substrate, wherein preparing the second recesses comprises irradiating a laser toward a second portion of the face of the first base substrate, wherein the second portion of the face of the first base substrate is adjacent to the second side surface 108 of the first base substrate.
As to claim 19, Choi discloses all of the elements of the claimed invention discussed above regarding claim 18.  Choi further discloses in figures 1-2 and paragraphs [0021]-[0022], gate lines 126 electrically connected to first conductive layers 139, and data lines 126.  Choi does not disclose an insulation layer between the gate lines and data lines.  However, it was well known to provide an insulation layer between the gate and data lines in order to prevent them from short circuiting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by providing an insulation layer between the gate and data lines in order to prevent them from short circuiting.  Because the data lines are separated from the second conductive layers by the insulation layer, it would have been necessary to provide connection electrodes and contact holes in the insulation layer to electrically connect the data lines to the second conductive layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Choi by providing connection electrodes electrically connected to the second conductive layers and electrically connecting the data lines to the connection electrodes through contact holes provided in the insulation layer in order to electrically connect the data lines to the second conductive layers.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0157372) in view of Kim et al. (US 2017/0343868).
Choi discloses in figures 1-2 and paragraphs [0021]-[0022] and [0024], a display panel 102 comprising: a first base substrate 118; a gate driver 128 disposed at a first side surface 112 of the first base substrate 118; a data driver 128 disposed at a second side surface 108 of the first base substrate 118; first conductive layers 139 respectively disposed in first recesses 136 recessed from the first side surface 112; and second conductive layers 139 respectively disposed in second recesses 136 recessed from the second side surface 108, wherein a first recess among the first recesses comprises three flat faces formed of a same material, wherein a first conductive layer among the first conductive layers directly contacts each of the three flat faces, wherein the gate driver 128 is electrically connected to the first conductive layers 139, wherein the data driver 128 is electrically connected to the second conductive layers 139.  Choi discloses in paragraph [0013] that the display device may be a liquid crystal display, which implies a second base substrate overlapping the first base substrate and a liquid crystal layer (image display layer) disposed between the first base substrate and the second base substrate.
Choi does not disclose a multi-display device comprising a plurality of display panels connected to each other, wherein the first side surfaces of the first base substrate of two adjacent display panels face each other.  Kim discloses in figures 7-8, a multi-display device comprising a plurality of display panels connected to each other, wherein the first side surfaces of the first base substrate 110 of two adjacent display panels 100 face each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by forming a multi-display device comprising a plurality of display panels connected to each other as disclosed by Kim in order to form a much larger display.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of Choi et al. (US 2019/0157372).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871